Citation Nr: 1229348	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to VA compensation benefits under 38 U. S.C.A. § 1151, for residuals of a left, below the knee amputation that was performed at a VA medical center (VAMC) in September 2002.  

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status. 

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 statement the Veteran's representative argued that medical quality-assurance records are relevant to the Veteran's claim for compensation under 38 U.S.C.A § 1151 for residuals of a left, below the knee amputation and further, that these records should be obtained.  VA's Office of General Counsel (OGC) has held that the duty to assist in claim development under 38 U.S.C. § 5103A requires agencies of original jurisdiction (AOJs) and the Board to make reasonable efforts to request from the Veterans' Health Administration (VHA), any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents.  See VAOPGCPREC 01-2011 (Apr. 19, 2011).  

The Veteran also seeks entitlement to SMC and TDIU.  In May 2012, following the May 2009 Statement of the Case, he submitted additional evidence in support of his claims, in the form of a written statement.  He declined to waive initial RO consideration of this evidence and as such, the Board may not consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).  Moreover, these two issues are inextricably intertwined with the resolution of the pending claim for compensation under 38 U.S.C.A § 1151 for residuals of a left, below the knee amputation, and must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17.500(c) conducted by the Dallas VA medical center from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director or a VHA medical facility director, and thereafter take all appropriate action.  

2.  Contact the Veteran and request that he identify all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  All development efforts must be in writing and associated with the claims file. 

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing the nature, extent and severity of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation. 

4.  After obtaining any additional records, the RO should arrange for the Veteran to be examined by an appropriate clinician to determine whether his service-connected disabilities are of such nature/gravity as to entitle him to SMC based on the need for aid and attendance or by reason of being housebound.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate whether the Veteran is helpless, or so nearly helpless, as to require the regular aid and attendance of another person (with comment on his ability to dress/undress, keep ordinarily clean/presentable; whether he requires any frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; is able to feed himself; can attend to the wants of nature; or requires assistance on a regular basis to protect himself from hazards/dangers incident to daily environment).  The examiner should also address whether the Veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disabilities that it is reasonably certain will remain throughout his lifetime.  All findings and conclusions should be set forth in a legible report, along with a rationale for any opinion expressed.

5.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and severity of his service-connected disabilities.  The claims file should be made available to and reviewed by the examiner(s).  Thereafter, the examiner(s) should opine as to the degree of impairment due to the service-connected disabilities, to include whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

6.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

